DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Rejections Withdrawn
The rejections of claims 1, 19 and 24 (and the depending claims thereof) under 35 U.S.C. 103 as being unpatentable over Detmer in view of Burcher and Freeman have been withdrawn in light of the applicant’s amendments and the further amendments provided by the examiners amendments that the cited references do not teach or reasonably suggest the limitations of method, apparatus and non-transitory CRM for generating an ultrasound image by transmitting an ultrasound signal in a single transmission event and receiving at one receiver channel two or more echo signals respectively corresponding to the two or more of scan lines from the single transmission event, then generating at least three echo signal groups by repeatedly performing the above steps.
In response to the transmission and receiving, generating a B-flow image by partially overlapping the at least three echo signal groups, the B-flow image representing a tissue component and a blood flow component that three echo signal groups further comprises ith through Nth groups and the ith+M through Nth echo signal groups. 


EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Marina Zalevsky on 2/1/2021.

The application has been amended as follows: 

Please see the attached interview summary and it’s PDF attachment for the amendments as provided by the attorney.

Title of the Invention
The title has been changed as indicated in the Bib Data Sheet in light of the MPEP 606 to be descriptive of the invention.

Conclusion
Claims 1-5, 7, 12-20, 22 and 24 are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SERKAN AKAR whose telephone number is (571)270-5338.  The examiner can normally be reached on 9am-5pm M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey G Hoekstra can be reached on (571)272-7232.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 

/SERKAN AKAR/           Primary Examiner, Art Unit 3793